UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6752


PATRICK J. QUESENBERRY,

                Petitioner - Appellant,

          v.

FRANK B. BISHOP, JR.; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cv-01375-RDB)


Submitted:   October 13, 2016              Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick J. Quesenberry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Patrick J. Quesenberry seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.           The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.           See 28 U.S.C. § 2253(c)(1)(A)

(2012).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”               28

U.S.C. § 2253(c)(2) (2012).     When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).          When the district court

denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and that

the   petition   states   a   debatable    claim   of   the   denial   of    a

constitutional right.     Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Quesenberry has not made the requisite showing.           Accordingly, we

grant Quesenberry’s motion to use the original record, but deny a

certificate of appealability and dismiss the appeal.               We deny

Quesenberry’s motions for appointment of counsel and for a stay of

the appeal pending further state court proceedings.            We dispense

with oral argument because the facts and legal contentions are

                                    2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3